Concurring and Dissenting Opinion by
Mr. Justice Pomeroy:
I respectfully disagree with the opinion of the majority on the preliminary issue of whether an appeal *455properly lies in this case; specifically, the conclusion that the action of the State Horse Racing Commission in granting licenses is clearly judicial.
Admittedly the determination of whether a particular action of an administrative agency is “legislative” or “administrative” on the one hand or “judicial” on the other is a difficult one, and the proper tests for differentiating these types of activities by governmental bodies remain to a large extent undefined.1 I am, however, unable to accept the courts’ criteria that lead it to say that the Horse Racing Commission’s grants in this case were “judicial”. Hence I would grant the motions to quash the appeal.
The language of the Act, insofar as the grant of licenses, as distinguished from refusal or revocation, is concerned, is not descriptive of a judicial process. The word “judgment” as used in §7(a) is meant in its common usage, not as a word of art. Determination of “the public interest” and “the best interests of racing generally” are the main considerations of the Commission in its grant of licenses under §7(a). The action of the Commission is the bestowing of a privilege by the Commonwealth based on its investigation and its “judgment” relative to the public interest, and consonant with what it considers the best interests of racing. This function, and the process prescribed for exercising it, seems administrative rather than judicial in nature.
Section 20, to be sure, does speak in terms of what is probably a quasi-judicial proceeding before the Commission, but this has to do with refusal or revocation, not the grant, of licenses.2 This section, incidentally, *456provides for appeal, but to the Dauphin County Court of ' Common Pleas pursuant to the Administrative Agency Law, Act of June 4, 1945, P. L. 1388, 71 P.S. §1710.41 et seq. As the majority opinion indicates, a §20 hearing has been requested but not yet held.
Further, the fact that Commission decisions are “fraught with a public interest” does not compel the right to appeal.3 It is clear that there are many nonjudicial actions by governmental bodies that involve large public interests, but which are not ipso facto then appealable. Witness, for example, the promulgation of rules and regulations of boards or agencies, the hearings and findings of legislative and executive committees or commissions, and the determinations of individual officials in important governmental positions.
Finally, the fact that horse racing licenses are valuable privileges and that the decision to grant a license therefore carries with it a large monetary impact, does not seem to me to fit the criterion of “substantially affecting property rights”. Just as the public interest may be affected by non judicial actions, so may substantial property rights. But in the posture of this case, the appellant is seeking, and has not yet obtained, the property right involved. The filing fee, while substantial, and the legal and other expenses involved in prosecuting an application, are not in themselves property rights within the meaning of the appealability test.4
*457Since the majority has allowed the appeal to stand and has decided on the merits, I record herewith my concurrence with those portions of the opinion which conclude that appellant has a sufficiently direct interest to give it standing to appeal; that appellant has waived its right to raise procedural due process claims by not making timely objection before the Commission ; and that no abuse of discretion or error of law appears from the grants of licenses made by the Commission.

 See p. 438 of the majority opinion.


 The nature and scope of such hearing before the Commission, and the effect of a holding by the Commission in favor of an aggrieved applicant or licensee, as the ease may be, are not spelled *456out in the Act establishing the State Horse Racing Commission, and are not before the Court in this case.


 Neither the appellant’s brief nor the majority opinion cite any direct authority for the proposition that the presence of the “public interest” indicates the judicial nature of an agency’s action. But see Ritter Finance Co. v. Myers, 401 Pa. 467, 165 A. 2d 246 (1960).


 See eases cited on pp. 437-38 of the majority opinion.